Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application 17/081,057 filed on October 27, 2020. Claims 1-20 are pending.
CLAIM INTERPRETATION
Claim limitations “one or more service connectors…; first computer readable program code…; second computer readable program code…; third computer readable program code…; fourth computer readable program code…; fifth computer readable program code…; sixth computer readable program code…” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “one or more service connectors…; first computer readable program code…; second computer readable program code…; third computer readable program code…; fourth computer readable program code…; fifth computer readable program code…; sixth computer readable program code…” coupled with functional language “configured to connect…”; “means for storing…”; “means for receiving…”; “means for performing…”; “means for mapping…”; “means for displaying…”; “means for tracking…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1, 10, 17-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the written description fails to disclose the corresponding structure described in the specification for the claimed function.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Magown (US 2006/0101474).
Claim 1
Magown teaches a computer-implemented method of integrating services between different software systems, the computer having a processor and a data repository, the method comprising: 
storing, in the data repository [i.e. database 380], one or more service connectors [i.e. plurality of connectors 202] configured to connect an origin software system to a target software system [i.e. storing report, session data or connections between server and requestor] (Magown, 0033, 0036-0038); 
receiving integration instructions [i.e. integration guidelines], the integration instructions including at least one of: 
the origin software system; 
a directionality of the integration, the directionality indicating whether the integration is unidirectional or bidirectional [i.e. indicating the integration is bi-directional communication session] (Magown, 0033, 0038); 
a frequency of integration; and 
the target software system; and 
performing the integration from the origin software system to the target software system using the one or more service connectors and based on the received integration instructions [i.e. processing the service request based on integration guideline between the server and the requestor by the connectors 202] (Magown, 0038).  

Claim 2
Magown teaches the method of claim 1, further comprising mapping one or more files flowing between the origin software system and the target software system [i.e. mapping database and requests to the EIS 102 between the server and the requestor] (Magown, 0033).  

Claim 3
Magown teaches the method of claim 2, further comprising displaying at least one of the origin software system, the directionality of the integration [i.e. viewing the integration is bi-directional communication session] (Magown, 0033, 0038-0039), the frequency of integration, the target software system, and the one or more files flowing between the origin software system and the software system.  

Claim 4
Magown teaches the method of claim 1, wherein the one or more service connectors are pre-built service connectors [i.e. re-established/ connectors between the server and requestor] (Magown, 0011-0012).  

Claim 5
Magown teaches the method of claim 1, further comprising tracking transactions between connected systems [i.e. monitoring tool 378 that monitor and report the transactions processing capabilities of the server] (Magown, 0036-0037).  

Claim 6
Magown teaches the method of claim 5, wherein the transactions are stored in a distributed ledger [i.e. the transactions are stored in an extensible distributed enterprise integration platform] (Magown, 0007-0008).  

Claim 7
Magown teaches the method of claim 5, wherein the tracking the transactions comprises determining an amount of data being transmitted between the connected software systems [i.e. monitoring the transactions comprise session data, managed connections, state of transactions, error handling, etc. which implies to provide an amount of data being transmitted within the session] (Magown, 0037).  

Claim 8
Magown teaches the method of claim 7, further comprising monitoring an integrity of the data transmitted between the connected software systems [i.e. monitoring transaction integrity purposes] (Magown, 0037).  

Claim 9
Magown teaches the method of claim 1, wherein the integration instructions are received via at least one of: a natural language dialog box; voice instructions; a low-code dialog box; and coding language [i.e. generation of program code] (Magown, 0011, 0028).

Claims 10-16 are corresponding claims of claims 1-3, 5, 7-9. Therefore, they are rejected under the same rationale.
Claims 17-20 are corresponding claims of claims 1-3, 5. Therefore, they are rejected under the same rationale.
Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459